

117 S54 IS: Strengthening America’s Health Care Readiness Act
U.S. Senate
2021-01-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 54IN THE SENATE OF THE UNITED STATESJanuary 26, 2021Mr. Durbin (for himself and Mr. Rubio) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo address health workforce shortages and disparities highlighted by the COVID–19 pandemic through additional funding for the National Health Service Corps and the Nurse Corps, and to establish a National Health Service Corps Emergency Service demonstration project.1.Short titleThis Act may be cited as the Strengthening America’s Health Care Readiness Act.2.Additional funding for the National Health Service Corps(a)Additional fundingSection 10503(b) of the Patient Protection and Affordable Care Act (42 U.S.C. 254b–2(b)) is amended—(1)in paragraph (1)(F), by striking and at the end;(2)in paragraph (2)(H), by striking the period and inserting ; and; and(3)by adding at the end the following:(3)to be transferred to the Secretary of Health and Human Services $5,000,000,000 for fiscal year 2021, to provide additional funding to carry out the National Health Service Corps Scholarship Program under section 338A of the Public Health Service Act, the National Health Service Corps Loan Program under section 338B of such Act, and the National Health Service Corps Emergency Service under section 2812A of such Act..(b)Criteria for use of additional funding for in-Demand professionalsNot less than 40 percent of the amounts made available under paragraph (3) of section 10503(b) of the Patient Protection and Affordable Care Act (42 U.S.C. 254b–2(b)) (as amended by subsection (a)) shall be allocated to awards to eligible applicants to the National Health Service Corps Scholarship Program under section 338A of the Public Health Service Act (42 U.S.C. 254l), the National Health Service Corps Loan Repayment Program under section 338B of such Act (42 U.S.C. 254l–1), or the National Health Service Corps Emergency Service under section 2812A of such Act (as added by subsection (c)) who are members of groups that are historically underrepresented in health care professions, including racial and ethnic minorities and individuals from low-income urban and rural communities. To carry out the requirements of this subsection, the Secretary may coordinate with entities receiving funding under section 739 or 821 of the Public Health Service Act (42 U.S.C. 293c, 296m) to identify, provide mentorship and support, and recruit such eligible applicants.(c)National health service corps emergency service demonstration projectPart B of title XXVIII of the Public Health Service Act is amended by inserting after section 2812 (42 U.S.C. 300hh–11) the following:2812A.National health service corps emergency service demonstration project(a)In generalFor each of fiscal years 2022 through 2026, from the amounts made available under section 10503(b)(3) of the Patient Protection and Affordable Care Act, to the extent permitted by, and consistent with, the requirements of applicable State law, the Secretary shall allocate up to $50,000,000 to establishing, as a demonstration project, a National Health Service Corps Emergency Service (referred to in this section as the emergency service) under which a qualified individual currently or previously participating in the National Health Service Corps agrees to engage in service through the National Disaster Medical System established under section 2812, as described in this section.(b)Participants(1)NHSC alumni(A)Qualified individualsAn individual may be eligible to participate in the emergency service under this section if such individual participated in the Scholarship Program under section 338A or the Loan Repayment Program under section 338B, and who satisfied the obligated service requirements under such program, in accordance with the individual's contract. (B)Priority and increased funding amounts(i)PriorityIn selecting eligible individuals to participate in the program under this paragraph, the Secretary shall give priority—(I)first, to qualified individuals who continue to practice at the site where the individual fulfilled his or her obligated service under the Scholarship Program or Loan Repayment Program through the time of the application to the program under this section; and(II)secondly, to qualified individuals who continue to practice in any site approved for obligated service under the Scholarship Program or Loan Repayment Program other than the site at which the individual served.(ii)Increased funding amountsThe Secretary may grant increased award amounts to certain participants in the program under this section based on the site where a participant fulfilled his or her obligated service under the Scholarship Program or Loan Repayment Program. (C)Private practiceAn individual participating in the emergency service under this section may practice a health profession in any private capacity when not obligated to fulfill the requirements described in subsection (c).(2)Current NHSC members(A)In generalAn individual who is participating in the Scholarship Program under section 338A or the Loan Repayment Program under section 338B may apply to participate in the program under this section while fulfilling the individual's obligated services under such program. (B)ClarificationsNotwithstanding any other provision of law or any contract with respect to service requirements under the Scholarship Program or Loan Repayment Program, an individual fulfilling service requirements described in subsection (c) shall not be considered in breach of such contract under such Scholarship Program or Loan Repayment Program, provided that the individual give advance and reasonable notification to the site at which the individual is fulfilling his or her obligated service requirements under such contract, and the site approves the individual's deployment through the National Disaster Medical System. (C)No credit toward obligated serviceNo period of service under the National Disaster Medical System described in subsection (c)(1) shall be counted toward satisfying a period of obligated service under the Scholarship Program or Loan Repayment Program.(c)Participants as members of the National Disaster Medical System(1)Service requirementsAn individual participating in the program under this section shall participate in the activities of the National Disaster Medical System under section 2812 in the same manner and to the same extent as other participants in such system.(2)Rights and requirementsAn individual participating in the program under this section shall be considered participants in the National Disaster Medical System and shall be subject to the rights and requirements of subsections (c) and (d) of section 2812. (d)Emergency service planIn carrying out this section, the Secretary, in consultation with the Administrator of the Health Resources and Services Administration and the Assistant Secretary for Preparedness and Response, shall establish an action plan for the service commitments, deployment protocols, coordination efforts, training requirements, liability, workforce development, and such other considerations as the Secretary determines appropriate. Such action plan shall—(1)ensure adherence to the missions of both the National Health Service Corps and National Disaster Medical Service; (2)outline the type of providers determined by the Assistant Secretary to be priorities for participation in the program established under this section;(3)describe how such deployments will be determined and prioritized in a manner consistent with—(A)the National Health Service Corps contracts; and(B)the National Disaster Medical System’s deployment policy of not hindering civilian responders already engaged in an emergency response; (4)ensure an adequate health care workforce during a public health emergency declared by the Secretary under section 319 of this Act, a major disaster declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act, an emergency declared by the President under section 501 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act, or a national emergency declared by the President under the National Emergencies Act; and(5)describe how the program established under this section will be implemented in a manner consistent with, and in furtherance of, the assessments and goals for workforce and training described in the review conducted by the Secretary under section 2812(b)(2). (e)Contracts for certain participating individualsAn individual who is participating in the emergency service program under this section shall receive loan repayments in an amount up to 50 percent (as determined by the Secretary) of the highest new award made for the year under the National Health Service Corps Loan Repayment Program pursuant to a contract entered into at the same time under section 338B(g), in a manner similar to the manner in which payments are made under such section, pursuant to the terms of a contract between the Secretary and such individual. The Secretary shall establish a system of contracting for purposes of this subsection which shall be similar to the contract requirements and terms under subsections (c), (d), and (f) of section 338B. Amounts received by an individual under this subsection shall be in addition to any amounts received by an individual described in subsection (b)(2) pursuant to the Scholarship Program under section 338A or the Loan Repayment Program under section 338B, as applicable.(f)Breach of contract, termination, waiver, and suspension(1)Recovery of amounts in the event of a breachIf an individual breaches the written contract of the individual under subsection (e) by failing either to begin such individual's service obligation in accordance with such contract or to complete such service obligation, the United States shall be entitled to recover from the individual an amount equal to the sum of—(A)the total of the amounts paid by the United States under such contract on behalf of the individual for any period of such service not served;(B)an amount equal to the product of the number of months of service that were not completed by the individual, multiplied by $3,750; and(C)the interest on the amounts described in subparagraphs (A) and (B), at the maximum legal prevailing rate, as determined by the Treasurer of the United States, from the date of the breach. (2)Termination of contractThe Secretary may terminate a contract under subsection (e) in accordance with the termination standards that are—(A)applicable to contracts entered into under section 338B; and(B)in effect in the fiscal year in which such contract was entered.(3)Waiver or suspension of obligationIf an individual participating in the program under this section submits a written request to the Secretary, the Secretary may waive or suspend a service or payment obligation arising under this subsection or a contract under subsection (e), in whole or in part, in accordance with the standards set forth in section 62.12 of title 42, Code of Federal Regulations (or any successor regulations). (g)ReportNot later than 4 years after the date of enactment of this section, the Secretary shall submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives a report that evaluates the demonstration project established under this section, including—(1)the effects of such program on health care access in underserved areas and health professional shortage areas and on public health emergency response capacity; (2)the effects of such program on the health care provider workforce pipeline, including any impact on the demographic representation among, and the fields or specialties pursued by, students in approved graduate training programs in medicine, osteopathic medicine, dentistry, behavioral and mental health, or other health profession; (3)the impact of such program on the enrollment, participation, and completion of requirements in the underlying scholarship and loan repayment programs of the National Health Service Corps; (4)the effects of such program on the National Disaster Medical System’s response capability, readiness, and workforce strength; and(5)recommendations for improving the demonstration project described in this section, and any other considerations as the Secretary determines appropriate..3.Funding for the Nurse Corps Scholarship and Loan Repayment ProgramThere are hereby appropriated, out of amounts in the Treasury not otherwise appropriated, $1,000,000,000 for fiscal year 2021, for purposes of carrying out section 846 of the Public Health Service Act (42 U.S.C. 297n), to remain available until expended, except that—(1)of the amount appropriated under this heading and made available for scholarships and loan repayment, not less than 40 percent shall be allocated for eligible applicants who are members of groups that are historically underrepresented in health care professions, including racial and ethnic minorities and individuals from low-income urban and rural communities; and(2)to carry out the requirements of paragraph (1), the Secretary may coordinate with entities receiving funding under section 821 to identify, recruit, and select individuals to receive such scholarships.